DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10 in the reply filed on 11/18/2020 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. CN205986892U, and further in view of Joung et al., US9,398,466 B1.
Regarding claim 1, Li teaches A testing system (Fig. 1; radio frequency transceiving front end testboard system) comprising: a testing bench enclosure (par. 
Li fails to teach the following recited limitation.  In the same field of endeavor, Joung teaches a testing bench enclosure including at least one combiner (Fig. 6, col. 4 lines 35-45; the system for testing mobile handover having a plurality of combiners.).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Li’s teachings with Joung’s teachings in order to combine UL and DL radio frequency (RF) signals for the plurality of virtual base stations (Joung, col. 2 lines 52-53).

Regarding claim 2, Li and Joung as a whole further teaches all the limitations in claim 1.  Li further teaches at least one attenuator port coupled with the at least one attenuator (par. 0026); and at least one patch panel port coupled with the at least one patch panel (par. 0026).  Joung further teaches at least one combiner port coupled with the at least one combiner (Fig. 7; combiners DC1 400 having a line port connected to 

Regarding claim 3, Li and Joung as a whole further teaches all the limitations in claim 2.  Joung further teaches wherein at least one of the at least one attenuator port, the at least one combiner port, or the at least one patch panel port are configured to couple with a user equipment (UE) for testing (col. 4 lines 41-45; a plurality of mobile gain controllers which are connected to the plurality of combiners and control UL and DL-specific gain or attenuation dependent on environments of a plurality of test-target mobiles.).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Li’s teachings with Joung’s teachings in order to combine UL and DL radio frequency (RF) signals for the plurality of virtual base stations (Joung, col. 2 lines 52-53).

Regarding claim 4, Li and Joung as a whole further teaches all the limitations in claim 3.  Joung further teaches wherein the at least one patch panel port is coupled with the UE and configured to provide the radio signal from the radio source to the UE (Fig. 6; serial ports coupled with mobile 1 and mobile 2 and providing radio signals from VBS1, VBS2 and VBS 3.).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Li’s teachings with Joung’s 

Regarding claim 5, Li and Joung as a whole further teaches all the limitations in claim 3.  Joung further teaches wherein the at least one combiner port is coupled with the UE and configured to combine the radio signal and at least one additional signal provided to the UE from either the radio source or an additional radio source (col. 4 lines 35-45).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Li’s teachings with Joung’s teachings in order to combine UL and DL radio frequency (RF) signals for the plurality of virtual base stations (Joung, col. 2 lines 52-53).

Regarding claim 6, Li and Joung as a whole further teaches all the limitations in claim 3.  Joung further teaches wherein the at least one attenuator port is coupled with the UE and configured to attenuate the radio signal provided to the UE (col. 5 lines 35-45).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Li’s teachings with Joung’s teachings in order to combine UL and DL radio frequency (RF) signals for the plurality of virtual base stations (Joung, col. 2 lines 52-53). 

Regarding claim 7, Li and Joung as a whole further teaches all the limitations in claim 6.  Joung further teaches wherein the radio signal comprises a first radio signal, the at least one radio signal port comprises a first radio signal port, the at least one attenuator 

Regarding claim 8, Li and Joung as a whole further teaches all the limitations in claim 7.  Joung further teaches wherein the at least one attenuator and the at least one combiner are configured to initiate a handover event of the UE from the first radio signal to the second radio signal (Fig. 7, col. 5 lines 18-31).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Li’s teachings with Joung’s teachings in order to combine UL and DL radio frequency (RF) signals for the plurality of virtual base stations (Joung, col. 2 lines 52-53).

Regarding claim 9, Li and Joung as a whole further teaches all the limitations in claim 1.  Joung further teaches wherein the radio source includes at least one of Long Term Evolution (LTE), 3G, 4G, 5G, Citizen Broadband Radio Service (CBRS), or Wi-Fi (Fig. 7, col. 5 lines 9-15).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Li’s teachings with Joung’s teachings in order to combine UL and DL radio frequency (RF) signals for the plurality of virtual base stations (Joung, col. 2 lines 52-53).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. in view of Joung et al. as applied to claim 1 above, and further in view of Ho et al., US2015/0137829 A1.
Regarding claim 10, Li and Joung as a whole teach all the limitations in claim 1.  Li further teaches wherein the radio source is located outside of the shielded room (par. 0009; The radio frequency signal source may be an external radio frequency signal source connected to the box.).  
Li and Joung as whole failed to teach the remaining recited limitation.  In the same field of endeavor, Ho teaches wherein the testing bench enclosure is disposed within a shielded room comprising a Faraday cage (par. 0009; The electromagnetic anechoic chamber 100 comprises a chamber 20, a test bench 30 located in the chamber 20 (i.e., the electromagnetic anechoic chamber is typically comprised of a Faraday cage as led by one of ordinary skill in the art.).).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Li’s in view of Joung’s teachings with Ho’s teachings in order to support an electronic device for testing (Ho, Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI O AYOTUNDE whose telephone number is (571)270-7983.  The examiner can normally be reached on Monday - Friday, 7:00am-3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AYODEJI O AYOTUNDE/Primary Examiner, Art Unit 2649